DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Specie F, Figure 9, in the reply filed on November 19, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
In the remarks, Applicant has indicated that claims 33-45 read on the elected species. Claims 46-56 are therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 19, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 33 recites the limitation “the first and second chambers” in lines 6-7.  There is lack of antecedent basis for this limitation in the claim. Moreover, it is unclear if the “a a second chamber” recited in claim 33, line 7 are the same first and second chambers recited in lines 6-7, or not.
Claim 33 recites the limitation “the spring being loaded during the flexion movement and related during the extension movement” in lines 10-11.   In line 6 of claim 33, the spring is required as being provided “in one of the first and second chambers”.  However, if the spring is only provided in the second chamber (a possibility within the explicit scope of the claim), then the spring would not meet the limitations of lines 10-11, which positively require the spring position in the chamber that would assist with the extension movement in combination with the limitation of line 15, which requires the feeding back of the kinetic energy to “assist with the extension movement”.  Thus, there is a lack of clarity in the claim.  To overcome this rejection claim 33, line 6 may be amended to recite “a spring arranged within each one of the first and second chambers” or change the scope to specify the spring as being just in one chamber, namely the chamber appropriate/necessary for the extension assistance as positively required by the claim.  
Claim 35 recites the limitation “a flexion movement” in line 2. It is unclear if this is the same, related to or different from “a flexion movement” recited earlier, at claim 33, line 8.  Claim 35 depends from claim 33.
Claim 35 recites the limitation “the swing phase” in line 3. There is lack of antecedent basis for this limitation in the claim. Claim 35 depends directly from independent claim 33.
Claim 35 is unclear for requiring conversion and storing of energy during a flexion movement and feeding back to assist the flexion movement and maintain a bending velocity after a toe lift off. In particular, the device of figure 9 (elected embodiment) shows the compression of a spring in a hydraulic cylinder as converting and storing the kinetic energy, such that the 
Claim 37 recites the limitation “a flexion movement” in line 2. It is unclear if this is the same, related to or different from “a flexion movement” recited earlier, at claim 33, line 8.  Claim 37 depends from claim 33.
Claim 39 recites the limitation “a standing phase” in line 2.  When read in light of the original disclosure, it is unclear if this is the same or related to the “stance phase” recited in claim 33, line 15, or not. Claim 39 depends from claim 33.
Claim 40 recites the limitation “a flexion movement” in lines 3-4. It is unclear if this is the same, related to or different from “a flexion movement” recited earlier, at claim 33, line 8.  Claim 40 depends from claim 33.
Claim 45 recites the limitation “a supply of stored kinetic energy is changed by energy from the spring”.  When read in light of the original disclosure, it is unknown and unclear what is meant by the stored kinetic energy is “changed” since the spring is inherently a part of the chamber in which the energy is being converted and stored and is thus an inherent part of the stored supply of kinetic energy.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 33-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooper U.S. patent no. 6,613,097 B1 in view of Petrofsky et al. U.S. patent no. 5,888,212 and further in view of Herr U.S. publication no. 2006/0249315.
Regarding claims 33, 44 and 45, Cooper discloses a method for controlling an orthopedic joint device of a lower extremity, the orthopedic joint device having an upper part (including 60) and a lower part (including 2) mounted in an articulated manner thereon (e.g., figure 3), the method comprising: providing an energy conversion device (i.e., “control unit”) arranged between the upper part (including 60) and the lower part (including 2) (figures 1-4), the energy conversion device (i.e., “control unit”) comprising a hydraulic cylinder (e.g., including 7, seq. or the like) with a piston (17) arranged on a piston rod (19), and a spring (spring loaded piston used in lieu of depicted rolling diaphragm embodiment- see evidence of secondary reference to Petrofsky herein below) arranged within one of the first and second chambers (col. 2, lines 3-5), the piston (17) separating the hydraulic cylinder (7) into a first chamber and a second chamber (see first and second chambers separated by piston 17 in space 25 in figures 2 and 4), a volume of the first chamber being reduced during a flexion movement of the lower part relative to the upper part and increased during an extension movement of the lower part relative to the upper part (figures 2 and 4), the spring (i.e., when a spring loaded piston is used in lieu of the diaphragm- col. 2, lines 3-5- see evidence of Petrofsky provided herein below) being loaded during the flexion movement and related during the extension movement (col. 2, lines 3-5- see evidence of Petrofsky provided herein below); converting and storing kinetic energy from relative movement between the lower part and the upper part with the energy conversion device [including via pressurization of fluid in hydraulic cylinder and spring within cylinder as described throughout]; wherein within a movement cycle, kinetic energy is converted and stored 
Petrofsky is one example of known spring loaded pistons in the prosthetic art.  Petrofsky shows a spring loaded piston used to ensure desired extension is achieved (e.g., see at least col. 7, lines 49-50).
It would have been obvious to one of ordinary skill in the art at the time of the invention to select a spring loaded piston configuration, such as is expressly taught/depicted by Petrofsky in the invention of Cooper in order to use a simplified art recognized variant design alternative with predictable results and a reasonable expectation of success.
Cooper in view of Petrofsky is silent regarding the specific method step of feeding back the kinetic energy to the orthopedic joint device with the energy conversion device during a stance phase to assist with the extension movement, so as to provide stance phase extension in response to stance phase flexion.
In the same field of endeavor, namely orthopedic joint devices, Herr teaches to program an orthopedic lower limb hydraulic joint device (e.g., paragraphs [0116] and [0118]-[0119]) such that there is energy conversion and storage from relative flexion movement between the lower part and the upper part during the stance phase and feeding back of said converted and stored energy during a stance phase extension movement in order to optimize the gait for mimicking nature human locomotion (e.g., paragraphs [0030], [0169], etc.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to try including the stance flexion and extension energy operation of the hydraulic device of 
Regarding claim 34, Cooper discloses the method further comprising feeding back the kinetic energy during at least one of initiation of the swing phase to assist the flexion movement of the orthopedic joint device (i.e., “swing phase control” as described throughout, i.e., using hydraulic control unit to assist the flexing movement of the swing phase), after reaching a maximum flexion angle to assist the extension movement (e.g., see at least “swing phase control” as described through, i.e., using hydraulic control unit to assist in knee extension during later portion of swing phase).  These phases of the swing phase and function of the control devices are also discussed in each of the prior art to Petrofsky and Herr.  Moreover, as applied above for claim 33, Herr teaches the extension assistance in the stance phase such that after the flexion movement following an initial heel contact the hydraulic control device assists the extension movement.
Regarding claim 35, Cooper discloses the kinetic energy is at least one of converted and stored during the flexion movement (control/function of hydraulic unit), the method further comprising feeding back the kinetic energy [that is obtained during the extension movement] to initiate the swing phase to at least one of assist the flexion movement and to maintain a bending velocity after a toe lift off (hydraulic control device provides flexion assistance during swing phase as described throughout). These phases of the swing phase and function of the control devices as it relates thereto are also discussed in each of the prior art to Petrofsky and Herr.  
Regarding claim 36, Cooper discloses the kinetic energy is at least one of converted and stored [during various times] after initiation of a swing phase, the method further comprising 
Regarding claim 37, Cooper discloses the kinetic energy is at least one of converted and stored before reaching an extension limit stop, the method further comprising feeding back the kinetic energy to at least one of initiate and assist a flexion movement of the orthopedic joint device.  These phases of the swing phase and function of the control devices as it relates thereto are also discussed in each of the prior art to Petrofsky and Herr including the controllable hydraulic cylinder may incorporate the control functions of said prior art to Herr to optimize the gait cycle.  
Regarding claim 38, Cooper discloses the method further comprising feeding back the kinetic energy during a swing phase of the joint device to increase or maintain the extension movement. These phases of the swing phase and function of the control devices as it relates thereto are also discussed in each of the prior art to Petrofsky and Herr including the controllable hydraulic cylinder may incorporate the control functions of said prior art to Herr to optimize the gait cycle.  
Regarding claim 39, Cooper discloses the kinetic energy is stored during at least one of a standing phase at a beginning of a standing phase flexion with heel loading, before reaching an extension stop limit, and after initiating the standing phase flexion with forefoot loading. These phases of the swing phase and function of the control devices as it relates thereto are also 
Regarding claim 40, Cooper discloses the kinetic energy is converted and stored with an initial heel impact, the method further comprising feeding back the kinetic energy as part of at least one of initiating and assisting a flexion movement of the orthopedic joint device. These phases of the swing phase and function of the control devices as it relates thereto are also discussed in each of the prior art to Petrofsky and Herr including the controllable hydraulic cylinder may incorporate the control functions of said prior art to Herr to optimize the gait cycle.  
Regarding claim 41, Cooper discloses less of the kinetic energy is supplied to the orthopedic joint device with increasing walking speed (col. 1, lines 65-67, etc.).
Regarding claim 42, Cooper discloses the converted kinetic energy is completely fed back to the orthopedic joint device in the movement cycle (such that a single ‘movement cycle’ is delineated so as to be defied by having the kinetic energy being completely fed back to start the movement of walking gait again).  Moreover, Cooper, Petrofsky and Herr each shows how the energy in the control device is intended to be cyclic and entirely fed back in the gait cycle such that each step is ready to provide the same cycle again and again for consistent or controlled gait.
Regarding claim 43, Cooper discloses at least one of the converting and storing of the kinetic energy is carried out only in predetermined phases during the movement cycle.  In other words, the system is not arbitrary, but rather the control systems of each of Cooper, Petrofsky and Herr are such that they are formed to only carry out energy conversion, storage and release in the predetermined phases to mimic human gait.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. James U.S. patent no. 5,571,205 shows that it is known in the art to also apply a spring to a hydraulic cylinder control unit to assist with a flexion movement. This prior art would be applicable if the claims were amended to require a spring in each of the upper and lower chambers of the device.  For example, James discloses a method for controlling an orthopedic joint device of a lower extremity (figures 4), the orthopedic joint device having an upper part (e.g., 1, 3) and a lower part (e.g., 7, 7a) mounted in an articulated manner thereon (e.g., figures 4 and 6, etc.), the method comprising: providing an energy conversion device (e.g., hydraulic piston, rod, cylinder arrangement- e.g., figures 13, 14 or 25 and spring 18 extending thereabout-figure 4) arranged between the upper part (e.g., 1, 3) and the lower part (e.g., 7, 7a), the energy conversion device (e.g., hydraulic piston, rod, cylinder arrangement- e.g., figures 13, 14 or 25 and spring 18 extending thereabout-figure 4) comprising a hydraulic cylinder (including 26, seq.) with a piston (24, seq.) arranged on a piston rod (22, seq.), the piston (24, seq.) separating the hydraulic cylinder (26, seq.) into an upper chamber and a lower chamber (each identified as 119, seq.- see figures 13, 14 and 25).  James further discloses a spring 18 forming a portion of the energy conversion device, wherein the spring extends concentrically around the cylinder 26 for assisting the assembly to increase rate of knee extension during the wing phase of gait, especially for increased speeds of walking (e.g., see at least col. 11, lines 5-9). James discloses using the spring 18 of the energy conversion device by converting and storing kinetic energy from relative movement between the lower part and the upper part with the energy conversion device (e.g., figures 4; col. 11, lines 5-9), and feeding back the kinetic energy [of the spring 18] to the orthopedic joint device with the energy conversion device [including 18] to assist with .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456.  The examiner can normally be reached on only Monday and Thursday from 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MARCIA L WATKINS/Primary Examiner, Art Unit 3774